Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 1 of
                                       13




                   EXHIBIT 148
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 2 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                      Page 1

   1                  IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
   2
   3       TOCMAIL, INC.,
   4                          Plaintiff,
   5       vs.                                          Case No.
                                                        20-60416-CIV-CANNON
   6       MICROSOFT CORPORATION,                       /HUNT
   7                       Defendant.
          ____________________________________/
   8
   9             ***** CONFIDENTIAL/ATTORNEYS' EYES ONLY *****
  10             VIDEO DEPOSITION OF KRISHNA PHANI KUMAR VADREVU
  11                    (Conducted Via Videoconference)
  12
  13
  14       DATE:                 March 30, 2021
  15
           TIME:                 2:11 p.m. CST to 2:45 p.m. CST
  16                                     - and -
                                 3:11 p.m. EST to 3:45 p.m. EST
  17
  18       PURSUANT TO:          Notice by counsel for Plaintiff
                                 for purposes of discovery, use at
  19                             trial or such other purposes as
                                 are permitted under the Federal
  20                             Rules of Civil Procedure
  21
           REPORTED BY:          Aaron T. Perkins, RMR, CRR, CRC
  22                             Notary Public, State of
                                 Florida at Large
  23
  24                             Pages 1 to 33
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 3 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                      Page 2

   1      APPEARANCES:
   2
           JOSHUA D. MARTIN, ESQUIRE
   3       Johnson & Martin, P.A.
           500 West Cypress Creek Road
   4       Suite 430
           Fort Lauderdale, Florida 33309
   5
                      Attorney for Plaintiff
   6
   7
   8       RENE A. TREVINO, ESQUIRE
           Greenberg Traurig, LLP
   9       1000 Louisiana Street
           Suite 1700
  10       Houston, Texas 77002
                 - and -
  11       EVELYN COBOS, ESQUIRE
           Greenberg Traurig, LLP
  12       333 S.E. 2nd Avenue
           Suite 4400
  13       Miami, Florida 33131
  14             Attorneys for Defendant
  15
  16
  17       LINDA LAW CLARK, ESQUIRE
           Decuir, Clark & Adams, LLP
  18       732 North Boulevard
           Baton Rouge, Louisiana 70802
  19
                      Attorney for Krishna Phani Kumar Vadrevu and
  20                  University of New Orleans
  21
  22
          ALSO PRESENT:
  23        Michael Wood
            Aaron Wolke
  24        Richard Inthasoroth, Videographer
  25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 4 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                          Page 3

   1                                  I N D E X
   2        DIRECT EXAMINATION BY MR. MARTIN                     Page 6
   3        CROSS-EXAMINATION BY MR. TREVINO                     Page 23
   4        STIPULATION                                          Page 31
   5        CERTIFICATE OF OATH                                  Page 32
   6        REPORTER'S CERTIFICATE                               Page 33
   7
   8
   9
  10
  11
  12
                                  E X H I B I T S
  13
            Exhibit 1       Subpoena to Testify at            Page 7
  14                        a Deposition in a
                            Civil Action for
  15                        Krishna Phani Kumar
                            Vadrevu.
  16
            Exhibit 2       A four-page                       Page 10
  17                        typewritten document
                            Bates stamped
  18                        MSFT_TOC00304363
                            through 00304365.
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 5 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                       Page 8

   1                  Are you here today to testify in response to
   2      this subpoena?
   3             A.   Yes, I am.
   4             Q.   Okay.   So we're going to be asking you a few
   5      questions today about a paper that you sent Microsoft in
   6      or about April 2020.      And I understand that there's some
   7      concerns about intellectual property and disclosing
   8      confidential information that could be protected by
   9      intellectual property and/or other rights.
  10                  I just wanted to let you know at the outset
  11      our intention is not to go into anything confidential or
  12      violate any of those rights.          So if you believe any of
  13      my questions would call for an answer that would require
  14      you to go into that, you know, things that you consider
  15      confidential or protected by intellectual property or
  16      other rights, just please let me know.              I can assure you
  17      that we're not trying to go into that information.
  18      Okay?
  19             A.   Okay.
  20             Q.   So I understand that you are currently a
  21      professor at the University of New Orleans; is that
  22      correct?
  23             A.   Yes.
  24             Q.   What department are you in?
  25             A.   The department of computer science.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 6 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                       Page 10

   1             Q.   Do you focus your research on any particular
   2      areas?
   3             A.   Yeah.   My focus is in web security and network
   4      security, so I generally tend to apply machine learning
   5      techniques to solve those -- solve various problems in
   6      web and network security.
   7                  MR. MARTIN:     Okay.      Aaron, can you put the
   8             paper on the screen, please, 304363.
   9                  (Exhibit No. 2 was marked for identification.)
  10      BY MR. MARTIN:
  11             Q.   Okay.   So Exhibit 2 is a document that was
  12      produced to us by Microsoft in the litigation that's
  13      currently pending.
  14                  Can you take a look at this for a minute and
  15      familiarize yourself with it?
  16             A.   Okay.
  17             Q.   And just so you know, Aaron from my office is
  18      helping with the exhibits, as you see.               And because
  19      we're doing everything virtually and through Zoom, you
  20      know, we don't have a physical copy of the paper in
  21      front of you.     So, you know, if you need him to scroll
  22      through any part of this document or any others, just
  23      feel free to ask Aaron to scroll through, and he can
  24      kind of scroll through at any point that you want.
  25                  So have you seen this document before?

                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 7 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                      Page 11

   1             A.   Yes, I have.
   2             Q.   Is this something that you sent to Microsoft?
   3             A.   Yes.
   4             Q.   Do you remember the time frame that you sent
   5      it to Microsoft?
   6             A.   Off the top of my head, no, but it should be
   7      sometime in the first half of the year 2020.
   8             Q.   Okay.    Approximately a year ago?
   9             A.   Yeah.
  10             Q.   Did you write this paper?
  11             A.   Yes, I did.
  12             Q.   Did you write it in about the same time frame
  13      that you sent it to the Microsoft?
  14             A.   Yes, I did.
  15             Q.   Okay.    So in this document, if you look kind
  16      of in the middle of the page -- Aaron, you can scroll
  17      down -- right in number -- point 5 there, you stated,
  18      "We also sent about ten e-mails containing unique URLs
  19      each day to our Outlook e-mail account.              We noticed that
  20      this triggered a security bot visit to our website
  21      almost immediately."
  22                  Do you see that?
  23             A.   Yes.
  24             Q.   And you stated that, correct?
  25             A.   I did.

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 8 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                        Page 12

   1             Q.   Did your Outlook e-mail client have Safe Links
   2      enabled?
   3             A.   Yes, it did.
   4             Q.   Did the e-mail URLs lead to a 404 error page,
   5      or did they lead to content that would return a 200
   6      status code?
   7                  MR. TREVINO:      Objection to the form.          Assumes
   8             facts not in evidence.
   9      BY MR. MARTIN:
  10             Q.   You can answer.
  11             A.   I'm sorry, I'm unable to understand the
  12      question properly.
  13             Q.   So -- yeah.     Okay.
  14                  Did the e-mail URLs lead to a 404 error page,
  15      or did they lead to the actual web page with the content
  16      manager being returned?
  17                  MR. TREVINO:      Objection.         Vague.   Assumes
  18             facts not in evidence.
  19                  THE WITNESS:      Unfortunately, I cannot answer
  20             that properly because it -- what an e-mail link
  21             points to depends on the vantage point, so it's
  22             hard to say where it leads to because, depending
  23             on, like, where you're going from, it could lead to
  24             various places.
  25                  MR. MARTIN:     Okay.      Aaron, can you scroll

                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 9 of
                                       13
                         CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                          Page 13

   1             down.
   2      BY MR. MARTIN:
   3             Q.     Okay.   Dr. Vadrevu, in No. 2 there, towards
   4      the bottom of the page, you stated, further, "Although
   5      Outlook's crawlers used as many as 277 different IPs for
   6      crawling, we noticed that all these IP addresses belong
   7      to Microsoft's IP space when we look up the autonomous
   8      system name information."
   9                    You stated that, correct?
  10             A.     Yes.
  11             Q.     So when you say "as many as 277 different
  12      IPs," how close to 277 do you mean?
  13             A.     At that point, it was 277 IP addresses when I
  14      compiled that report.
  15             Q.     Okay.   And what do you mean by looking up the
  16      autonomous system name information?
  17             A.     It is possible to -- for a given IP address,
  18      it is possible to look up the autonomous system, which
  19      is basically a collection of -- which is basically a
  20      collection of IP addresses, sort of to say, and it kind
  21      of points to the organization that owns that IP address
  22      space.      And so it is possible to look that up using
  23      public databases, so that's what we meant by -- when we
  24      look up the autonomous system name.                  So we tried to
  25      associate the IP address with the organization that owns

                                    Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 10 of
                                       13
                          CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                       Page 14

    1      it.
    2             Q.   Okay.   Did every IP address associated with
    3      Outlook's crawlers belong to Microsoft's IP space?
    4                  MR. TREVINO:     Objection to form.         Calls for
    5             speculation.   Assumes facts not in evidence.
    6                  THE WITNESS:     I have to confirm again, but
    7             according to this document, yeah.            I mean -- so
    8             when I wrote this document, I -- my opinion was
    9             that those IP addresses belonged to Microsoft's IP
  10              address space because they were mapping through the
  11              autonomous system name, which was Microsoft.
  12       BY MR. MARTIN:
  13              Q.   Okay.   That's based on what you observed?
  14              A.   Yes.
  15              Q.   Okay.   The second half of that paragraph
  16       states, "Again, this means that an attacker can simply
  17       use AS name-based evasion to evade all Microsoft bots
  18       while continuing to show unsafe and phishing contents to
  19       Outlook e-mail receivers."
  20                   You stated that, correct?
  21              A.   Yes.
  22              Q.   So was this statement the result of your
  23       personal observation of the 277 different IP addresses
  24       that belonged to Microsoft's IP space?
  25              A.   Yes.

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 11 of
                                       13
                          CONFIDENTIAL/ATTORNEYS' EYES ONLY

                                                                        Page 16

    1      may not necessarily be representative of the whole state
    2      of affairs of looking at the accounts.
    3             Q.   Okay.   This is just based on what you guys
    4      observed?
    5             A.   Yes, from one Outlook e-mail account.
    6                  MR. MARTIN:     Aaron, can you go to 304365.
    7      BY MR. MARTIN:
    8             Q.   Okay.   Dr. Vadrevu, at the -- No. 1 there on
    9      this page that we're looking at, the very last sentence,
  10       you said, "Right now, just IP-based evasion is
  11       sufficient to evade 100 percent of all Microsoft's
  12       crawler visits."
  13                   You stated that there, correct?
  14              A.   Yes.
  15              Q.   So was this statement, again, based on the
  16       result of your personal observation of the 277 different
  17       IP addresses that belonged to Microsoft's IP space?
  18              A.   Exactly.   I mean, it is based on the
  19       observation that these IP addresses all belong to
  20       Microsoft's autonomous system and that we had only
  21       access to that one Outlook e-mail account, so based on
  22       those two observations.
  23              Q.   Okay.   Was it based on any other personal
  24       observations?
  25              A.   No, not to my knowledge.             We tried to make all

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 12 of
                                       13
Case 0:20-cv-60416-AMC Document 116-10 Entered on FLSD Docket 09/03/2021 Page 13 of
                                       13
